Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2022 has been entered.

Claims 1, 3-16, 18-32 were previously pending. Claims 12 and 27 are currently amended. Claims 1, 3-16, 18-32 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 12-15, 27-30, 32 have been considered but are moot because the new ground of rejection introduces new reference WO 2016/058448 to Luo et al, in which the new prior art was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-15, 27-30, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0367099 A1 to Cariou et al. (hereinafter “Cariou”) in view of WO 2016/058448 to Luo et al. (hereinafter “Luo”) and US 2016/0316473 A1 to Wang et al. (hereinafter “Wang”)

Regarding Claim 12, Cariou teaches A method implemented at a terminal device, comprising: 
receiving, from a network device serving the terminal device, a first message indicating a bandwidth range for an uplink transmission from the terminal device to the network device, ([0036], discloses a receiving device (e.g., the user device(s) 120 and/or the AP 102) may need to determine information associated with the bandwidth and the primary channel before being able to transmit data. For example, a transmitting device (e.g., the user device(s) 120 and/or the AP 102) may encode information in the frame 142 and may send the frame 142 to a receiving device (e.g., the user device(s) 120 and/or the AP 102). The receiving device may decode the frame 142 and may identify information associated with the bandwidth used and the location of the primary channel)
the bandwidth range being one of a plurality of non-overlapping bandwidth ranges divided from a wireless system bandwidth by the network device, the plurality of non-overlapping bandwidth ranges each comprising a plurality of operating channels for channel bonding; and  (Figures 2A and [0037]-[0053], illustrates a channelization scheme used by the network at a 60 GHz frequency, divided into a plurality of bandwidth ranges as index #1 to #25, where for frequency bands 9, 11, 13, 17, 21, and 25 are indicative of bandwidth ranges comprising operating channels available for channel aggregation/bonding. For example, [0045], discloses in the case of 4.32 GHz, there may be three bandwidth values that may be available (e.g., channel #9, #11, or #13). It should be understood that each of channel #9, #11, and #13 may be an aggregation (i.e. channel bonding) of two 2.16 GHz channels (i.e. bandwidth ranges each comprising a plurality of channels). For example, channel #9 may be an aggregation of channel #1 and channel #2. Channel #11 may be an aggregation of channel #3 and channel #4. Channel #13 may be an aggregation of channel #5 and channel #6. [0052], discloses The bandwidth and primary channel indication system may define an indexing solution to include in the first field all possible bandwidth combinations: (1) per bandwidth (2.16 GHz, 4.32 GHz, 6.48 GHz, 8.64 GHz, 2.16 GHz+2.16 GHz); and (2) all the possible allocations of channel IDs. In the example with six channels, and non-overlapping channel bonding solutions, the following combinations may be possible: (1) 2.16 GHz: six combinations; (2) 4.32 GHz: three combinations; (3) 6.48 GHz: two combinations; (4) 8.64 GHz: one combination; and (5) 2.16 GHz+2.16 GHz: 15 combinations. This means that there are 27 combinations that may be encoded in 5 bits. Therefore, an index of 5 bits may be utilized in order to relay all possible 27 combinations to a receiving device)
Cariou does not explicitly teach the indicated bandwidth range is non-overlapping with at least one a bandwidth range used by a neighboring network device and a bandwidth range used by a terminal device served by the neighboring network device.
However, the concept of a network device allocating a bandwidth range that is unused by a neighboring network device to a terminal device is well known in the art. For example, in a similar field of endeavor, Luo discloses in [0007], The method for allocating a frequency band according to an embodiment of the present invention comprises: determining an available bandwidth and dividing available bandwidth into a plurality of frequency bands, wherein the plurality of frequency bands do not overlap each other; acquiring adjacency relationship information and interference intensity information between a plurality of cells under the current network; and allocating frequency bands corresponding to the cell for each cell from the plurality of frequency bands according to the adjacency relationship information and the interference intensity information. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cariou to include the above limitations as suggested by Luo, in order to make full use of bandwidth resources while reducing interference as indicated in [0003] and [0005] of Luo.

Cariou/Luo discloses receiving an indication of the primary channel in the same message as the message with the bandwidth range, but does not explicitly teach  receiving, from the network device, a second message for determining one of the plurality of operating channels for the bandwidth range as a primary channel for the uplink transmission.
However, in a similar field of endeavor, Wang discloses in [0065], discloses Based on a channel traffic detection, the channel contention operation can identify one or more busy channels out of the group of channels. Based on a lack of channel traffic detection or at least a lack of a signal exceeding a minimum threshold, the channel contention operation can identify one or more acquired channels out of the group of channels. The process can select one of the acquired channels as a primary channel. In some implementations, the channel bonding and bandwidth indicator can indicate a primary channel selection (determining primary channel). The channel bonding and bandwidth indicator can be divided into a channel bonding indicator and a bandwidth indicator. [0068], In some implementations, the overall bandwidth (e.g., 80 MHz operational or 160 MHz operational) is fixed or determined beforehand. For example, an AP can determine a channel bonding indicator and include the channel bonding indicator in a frame's preamble portion. In some implementations, a bandwidth indicator (i.e. indicating a bandwidth range) is included in a frame (i.e. first message) that precedes a frame containing the channel bonding indicator (i.e. second message indicating the operating channels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cariou/Luo to include the above limitations as suggested by Wang, to allow for more flexible and more adaptive channel size selections in a dynamic and high density environment. As indicated in [0010] of Wang.



Regarding Claim 13, Cariou/Luo/Wang teaches The method of claim 12, wherein Cariou/Wang further teaches the second message indicates one of the plurality of operating channels as the primary channel. (Cariou, Figure 1 and [0018], discloses a bandwidth and primary channel indication may include in the frame one or more indications of bandwidth value and the channel IDs allocated for the transmission, and the channel ID on which the primary channel is allocated. Wang further teaches in [0065] and [0068], a message comprising a bandwidth and channel bonding indicator for indicating a selected primary channel, where the bandwidth indicator can be in a frame preceding a frame indicating the channel bonding indicator) Examiner maintains same motivation to combine as indicated in Claim 12 above.

Regarding Claim 14, Cariou/Luo/Wang teaches The method of claim 12, further comprising: Wang further teaches in response to receiving the second message, selecting the primary channel from the plurality of operating channels based on at least one of: channel interference levels of the plurality of operating channels and a result of clear channel assessment.([0048], OFDMA-based channel bonding can be applied to the cases where the primary channel is not fixed, so as to allow further improvement of the channel usage. In some implementations, the AP starts a BSS operation with 80 MHz OFDMA with four 20 MHz component channels, e.g., CH1, CH2, CH3, and CH4; the AP chooses CH1 as its primary channel. In some implementations, the AP can decide and communicate an ordered list for selecting a primary channel to the client devices, e.g., <CH1, CH2, CH3, and CH4>, which means: CH1 is the default primary channel; only when CH1 is not available, then CH2 is selected as the primary channel; only when both CH1 and CH2 are not available, then CH3 is selected as the primary channel; only when CH1, CH2, and CH3 are not available, then CH4 is selected as the primary channel (i.e. result of clear channel assessment). Examiner maintains same motivation to combine as indicated in Claim 12 above.

Regarding Claim 15, Cariou/Luo/Wang teaches The method of claim 12, wherein Cariou further teaches the wireless system bandwidth comprises an unlicensed frequency band. ([0013], discloses devices may communicate over a next generation 60 GHz (NG60) network. Examiner notes that the 60 GHz frequency band is well known to be an unlicensed frequency band)

Regarding Claim 27, Cariou teaches A terminal device, comprising: (Figure 1 and [0025], discloses access point sending configuration information to a user device (terminal device) for communication)
at least one processor; and at least one memory including computer program instructions, the at least one memory and the computer program instructions being configured, with the at least one processor, to cause the terminal device to: (Figure 5 and [0070]-[0071], discloses a communication station, such as a user device, comprising processing circuitry and memory)
receive, from a network device serving the terminal device, a first message indicating a bandwidth range for an uplink transmission from the terminal device to the network device, ([0036], discloses a receiving device (e.g., the user device(s) 120 and/or the AP 102) may need to determine information associated with the bandwidth and the primary channel before being able to transmit data. For example, a transmitting device (e.g., the user device(s) 120 and/or the AP 102) may encode information in the frame 142 and may send the frame 142 to a receiving device (e.g., the user device(s) 120 and/or the AP 102). The receiving device may decode the frame 142 and may identify information associated with the bandwidth used and the location of the primary channel)
the bandwidth range being one of a plurality of non-overlapping bandwidth ranges divided from a wireless system bandwidth by the network device, the plurality of non-overlapping bandwidth ranges each comprising a plurality of operating channels for channel bonding; and  (Figures 2A and [0037]-[0053], illustrates a channelization scheme used by the network at a 60 GHz frequency, divided into a plurality of bandwidth ranges as index #1 to #25, where for frequency bands 9, 11, 13, 17, 21, and 25 are indicative of bandwidth ranges comprising operating channels available for channel aggregation/bonding. For example, [0045], discloses in the case of 4.32 GHz, there may be three bandwidth values that may be available (e.g., channel #9, #11, or #13). It should be understood that each of channel #9, #11, and #13 may be an aggregation (i.e. channel bonding) of two 2.16 GHz channels (i.e. bandwidth ranges each comprising a plurality of channels). For example, channel #9 may be an aggregation of channel #1 and channel #2. Channel #11 may be an aggregation of channel #3 and channel #4. Channel #13 may be an aggregation of channel #5 and channel #6. [0052], discloses The bandwidth and primary channel indication system may define an indexing solution to include in the first field all possible bandwidth combinations: (1) per bandwidth (2.16 GHz, 4.32 GHz, 6.48 GHz, 8.64 GHz, 2.16 GHz+2.16 GHz); and (2) all the possible allocations of channel IDs. In the example with six channels, and non-overlapping channel bonding solutions, the following combinations may be possible: (1) 2.16 GHz: six combinations; (2) 4.32 GHz: three combinations; (3) 6.48 GHz: two combinations; (4) 8.64 GHz: one combination; and (5) 2.16 GHz+2.16 GHz: 15 combinations. This means that there are 27 combinations that may be encoded in 5 bits. Therefore, an index of 5 bits may be utilized in order to relay all possible 27 combinations to a receiving device)

Cariou does not explicitly teach the indicated bandwidth range is non-overlapping with at least one a bandwidth range used by a neighboring network device and a bandwidth range used by a terminal device served by the neighboring network device.
However, the concept of a network device allocating a bandwidth range that is unused by a neighboring network device to a terminal device is well known in the art. For example, in a similar field of endeavor, Luo discloses in [0007], The method for allocating a frequency band according to an embodiment of the present invention comprises: determining an available bandwidth and dividing available bandwidth into a plurality of frequency bands, wherein the plurality of frequency bands do not overlap each other; acquiring adjacency relationship information and interference intensity information between a plurality of cells under the current network; and allocating frequency bands corresponding to the cell for each cell from the plurality of frequency bands according to the adjacency relationship information and the interference intensity information. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cariou to include the above limitations as suggested by Luo, in order to make full use of bandwidth resources while reducing interference as indicated in [0003] and [0005] of Luo.

Cariou discloses receiving an indication of the primary channel in the same message as the message with the bandwidth range, but Cariou/Luo does not explicitly teach  receive, from the network device, a second message for determining one of the plurality of operating channels for the bandwidth range as a primary channel for the uplink transmission.
However, in a similar field of endeavor, Wang discloses in [0065], discloses Based on a channel traffic detection, the channel contention operation can identify one or more busy channels out of the group of channels. Based on a lack of channel traffic detection or at least a lack of a signal exceeding a minimum threshold, the channel contention operation can identify one or more acquired channels out of the group of channels. The process can select one of the acquired channels as a primary channel. In some implementations, the channel bonding and bandwidth indicator can indicate a primary channel selection (determining primary channel). The channel bonding and bandwidth indicator can be divided into a channel bonding indicator and a bandwidth indicator. [0068], In some implementations, the overall bandwidth (e.g., 80 MHz operational or 160 MHz operational) is fixed or determined beforehand. For example, an AP can determine a channel bonding indicator and include the channel bonding indicator in a frame's preamble portion. In some implementations, a bandwidth indicator (i.e. indicating a bandwidth range) is included in a frame (i.e. first message) that precedes a frame containing the channel bonding indicator (i.e. second message indicating the operating channels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cariou/Luo to include the above limitations as suggested by Wang, to allow for more flexible and more adaptive channel size selections in a dynamic and high density environment. As indicated in [0010] of Wang.

Claims 28-30 are rejected for having the same limitations as claims 13-15, except the claims are in apparatus format.
Claim 32 is rejected for having the same limitations as claim 12, except the method is performed using a computer readable storage medium.


Allowable Subject Matter
Claims 1, 3-11, 16, 18-26, and 31 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/Primary Examiner, Art Unit 2477